Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-18 and 20 of U.S. Patent No.11,152,812 and claims 10-18 of US Patent#10,756,563. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose additional limitations not claimed by the pending claims.
Current application
Patent#11,152,812
Patent#10,756,563
Claim 21
A method of providing electric power to a component in a device, the method comprising: 
charging an intermediate storage unit with a first electric current from one or more low current power sources; 
dynamically determining a threshold value of a voltage of the intermediate storage unit based on at least one of a function or a task assigned to the device or the component; discharging varying quantities of a second electric current from the intermediate storage unit at varying time intervals to a primary storage unit based on the at least one of the function or the task assigned to the device or the component and the threshold value of the voltage of the intermediate storage unit; and providing a third electric current from the primary storage unit to the component.
Claim 20:
A method of providing power to a component in a device, the method comprising: monitoring at least one device of a plurality of devices on a network, wherein the at least one device comprises an intermediate storage unit; assigning a task to the at least one device based on a parameter associated with at least one of the intermediate storage unit and the at least one device; 

charging the intermediate storage unit in the at least one device with the electric current from one or more low current power sources connected to the at least one device, based on the assigned task; and 
charging a primary storage unit using the electric current from the intermediate storage unit when the processor ascertains that a voltage of the intermediate storage unit meets or exceeds a charge consumed by a typical instance of use of a component in the at least one device (This is considered to be the variable threshold used to determine when to discharge the capacitor and is determined based on the amount of energy needed to perform the assigned task), wherein the intermediate storage unit discharges varying quantities of the electric current at varying time intervals to the primary storage unit based on the assigned task, and wherein the primary storage unit provides the electric current to the component to cause the device to perform the task.
Claim#18
A method of providing power to a component in a device, the method comprising: receiving electric current from one or more low current power sources connected to a device; charging an intermediate storage unit in the device with the electric current from the one or more low current power sources; monitoring a voltage of the intermediate storage unit using a voltage monitoring circuit communicatively coupled to a processor; charging a primary storage unit using electric current from the intermediate storage unit when the processor ascertains that the voltage of the intermediate storage unit meets or exceeds a charge consumed by a typical instance of use of a component in the device(This is considered to be the variable threshold used to determine when to discharge the capacitor and is determined based on the amount of energy needed to perform the assigned task), the intermediate storage unit discharging varying quantities of the electric current at varying time intervals to the primary storage unit based on the functions assigned to the device; and providing the electric current from the primary storage unit to the component, the component using the electric current to cause the device to perform the functions.
Claim 32:
An apparatus for providing electric power to a component in a device, the apparatus comprising: 
an intermediate storage unit configured to: receive a first electric current from one or more low current power sources, the first electric current from the one or more low current power sources at least partially charging the intermediate storage unit and discharge varying quantities of a second electric current at varying time intervals to a primary storage unit based on the at least one of a function or a task assigned to the device or the component and a threshold value of a voltage of the intermediate storage unit, wherein the threshold value is based on at least one of the function or the task assigned to the device or the component; and the primary storage unit configured to: receive the second electric current from the intermediate storage unit; and provide a third electric current to the component.
Claim 11:
A system comprising: a server communicating with at least one device of a plurality of devices via a network, wherein the server is configured to: monitor the at least one device comprising an intermediate storage unit; and assign a task to the at least one device based on a parameter associated with at least one of the intermediate storage unit and the at least one device; and the at least one device comprising: the intermediate storage unit configured to receive electric current from one or more low current power sources, the electric current from the one or more low current power sources at least partially charging the intermediate storage unit based on the assigned task; and a primary storage unit configured to receive electric current from the intermediate storage unit when ascertains that a voltage of the intermediate storage unit meets or exceeds a threshold, wherein the intermediate storage unit is configured to discharge varying quantities of the electric current at varying time intervals to the primary storage unit based on the assigned task, and wherein the electric current from the intermediate storage unit at least partially charges the primary storage unit to provide electric current to a component of the at least one device to cause the at least one device to perform the task.
Claim 10:
A device configured to use electric current from one or more low current power sources to perform a function, the device comprising: an intermediate storage unit configured to receive electric current from one or more low current power sources, the electric current from the one or more low current power sources at least partially charging the intermediate storage unit; a voltage monitor circuit communicatively coupled to a processor, the processor configured to monitor a voltage of the intermediate storage unit; a primary storage unit configured to receive electric current from the intermediate storage unit when the processor ascertains that the voltage of the intermediate storage unit meets or exceeds a threshold, the intermediate storage unit configured to then discharge varying quantities of the electric current at varying time intervals to the primary storage unit based on the functions assigned to the device, and the electric current from the intermediate storage unit at least partially charging the primary storage unit; and a component configured to use the electric current from the primary storage unit to perform the functions, the primary storage unit configured to provide the electric current to the component.
Claim 34:
The apparatus of claim 32, wherein the device comprises a printer and wherein the component comprises a printing mechanism.
Claim 12:
The system of claim 11, wherein the at least one device comprises a thermal printer and wherein the component comprises a printing mechanism.
Claim 11:
The device of claim 10, wherein the device comprises a thermal printer and wherein the component comprises a printing mechanism.
Claim 35:
The apparatus of claim 32, wherein the intermediate storage unit comprises at least one capacitor and/or at least one supercapacitor.
Claim 14:
The system of claim 11, wherein the intermediate storage unit comprises at least one capacitor and/or at least one supercapacitor.
Claim 13:
The device of claim 10, wherein the intermediate storage unit comprises at least one capacitor and/or at least one supercapacitor.
Claim 36:
The apparatus of claim 32, wherein the primary storage unit comprises a rechargeable battery.
Claim 15:
The system of claim 11, wherein the primary storage unit comprises a rechargeable battery.
Claim 14:
The device of claim 10, wherein the primary storage unit comprises a rechargeable battery.
Claim 37:
The apparatus of claim 32, wherein the threshold value comprises a voltage range of the intermediate storage unit, the voltage range being between a lower voltage sufficient for efficiently discharge current to the primary storage unit and an upper voltage sufficient for charging of the intermediate storage unit to be inefficient, wherein the threshold value depends upon an efficiency factor of the primary storage unit and the intermediate storage unit.
Claim 16:
The system of claim 11, wherein the threshold comprises a voltage range of the intermediate storage unit, the range falling between a lower voltage sufficient for efficiently discharge current to the primary storage unit and an upper voltage sufficient for further charging of the intermediate storage unit to be inefficient.
Claim 15:
The device of claim 10, wherein the threshold comprises a voltage range of the intermediate storage unit, the range falling between a lower voltage sufficient for efficiently discharge current to the primary storage unit and an upper voltage sufficient for further charging of the intermediate storage to be inefficient.
Claim 38:
The apparatus of claim 32, wherein the component receives intermittent use at time intervals matching or exceeding a positive multiple of a time constant based on a resistance of 5 of 7 LEGAL02/41065818v1Application No.: Filed Herewith Amendment Dated September 15, 2021 Preliminary Amendment charging the intermediate storage unit multiplied by a capacitance of the intermediate storage unit, and wherein the intermediate storage unit is configured to accumulate a voltage over the positive multiple of the time constant that exceeds a charge consumed by an instance of use of the component.
Claim 17:
The system of claim 11, wherein the component typically receives intermittent use at time intervals matching or exceeding a positive multiple of a time constant, tau, comprising a resistance of charging the intermediate storage unit multiplied by a capacitance of the intermediate storage unit, and wherein the intermediate storage unit is configured to accumulate a voltage over the positive multiple of the time constant which voltage exceeds the charge consumed by a typical instance of use of the component.
Claim 16:
The device of claim 10, wherein the component typically receives intermittent use at time intervals matching or exceeding a positive multiple of a time constant, tau, comprising a resistance of charging the intermediate storage unit multiplied by a capacitance of the intermediate storage unit, and wherein the intermediate storage unit is configured to accumulate a voltage over the positive multiple of the time constant which voltage exceeds the charge consumed by a typical instance of use of the component.
Claim 39:
 The apparatus of claim 32, wherein the intermediate storage unit comprises a plurality of capacitors and/or supercapacitors, at least a portion of the plurality of capacitors and/or supercapacitors being arranged in series and/or in parallel.
Claim 18:
The system of claim 11, wherein the intermediate storage unit comprises a plurality of capacitors and/or supercapacitors, at least a portion of the plurality being arranged in series and/or in parallel.
Claim 17:
The device of claim 10, wherein the intermediate storage unit comprises a plurality of capacitors and/or supercapacitors, at least a portion of the plurality being arranged in series and/or in parallel.
Claim 40:
The apparatus of claim 32, wherein a quantity of discharge of power from the intermediate storage unit to the primary storage unit depends on a history of energy consumed by the device or the component for the function or the task.
Claim 11:
…wherein the intermediate storage unit is configured to discharge varying quantities of the electric current at varying time intervals to the primary storage unit based on the assigned task
Claim 10:
“…the intermediate storage unit configured to then discharge varying quantities of the electric current at varying time intervals to the primary storage unit based on the functions assigned to the device…”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21, 23-26, 32 and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over SATO et al. (US 2018/0143675, hereinafter SATO) in view of ACKLEY et al. (US 2019/0173155 A1, hereinafter ACKLEY).

    PNG
    media_image1.png
    535
    843
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    633
    973
    media_image2.png
    Greyscale

As per claims 21 and 32, SATO discloses a method and an apparatus for providing electric power to a component in a device, the apparatus comprising: an intermediate storage unit configured to:
 receive a first electric current from one or more low current power sources (See Fig.5, Item#2a, and Par.22 disclose a power generation element comprising a photovoltaic or a piezo element) , the first electric current from the one or more low current power sources at least partially charging the intermediate storage unit (See Fig.5, Item#3a and Par.32, disclose the capacitor 3a is charged with the electric current from power generation element 3a) and discharge varying quantities of a second electric current at varying time intervals to  based on the at least one of a function or a task assigned to the device or the component and a threshold value of a voltage of the intermediate storage unit (See Fig.2, Time t1, discloses a consumption waveform 13 of the load circuit 5 and a discharge amount represented in curve 11. The amount discharged during load consumption 13 is different from the amount discharged during intermittent operation performed by the load represented by the waveform 14. This is the capacitor discharging different amount at different intervals), wherein the threshold value is based on at least one of the function or the task assigned to the device or the component (See Fig.2, discloses the discharge amount represented by the curve 11 is different according to the amount required by the load operation level); and load unit configured to: receive the second electric current from the intermediate storage unit; and provide a third electric current to the component (See Fig.2 and Par.25 disclose discharging the capacitor to the load). However, SATO does not disclose a primary storage unit which is configured to receive the energy from the intermediate storage and provide it to a load component.
ACKLEY discloses an energy harvesting device comprising an intermediate energy storage and a primary power storage used to power components of the load when the voltage of the intermediate storage reaches a certain threshold (See Fig.6A, Items#330” and 326” and Col.5, lines 10-21).
SATO and ACKLEY are analogous art since they both deal with energy harvesting devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by SATO with that of ACKLEY by adding the primary storage for the benefit of prolonging the operation of the load by storing the energy temporarily stored in the intermediate storage device.

As per claims 23 and 34, SATO and ACKLEY disclose the apparatus of claims 21 and 32 as discussed above, however they do not disclose wherein the device comprises a printer and wherein the component comprises a printing mechanism. However, the examiner explains that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The examiner asserts that the power supply disclosed by SATO as modified by ACKLEY and PARTOVI is capable of providing power to a printer.

As per claim 24, SATO and ACKLEY disclose the method of claim 21 as discussed above, wherein the component receives electrical power solely from the primary storage unit (See ACKLEY,Fig.6A, Items#330” and 326” and Col.5, lines 10-21, disclose the primary power source providing power to the sensors and actuators).

As per claims 25 and 35, SATO and ACKLEY disclose the method and apparatus of claims 21 and 32, wherein the intermediate storage unit comprises at least one capacitor and/or at least one supercapacitor (See SATO, Fig.5, Item#3a and Par.33, discloses a capacitor).

As per claims 26 and 36, SATO and ACKLEY disclose the method and apparatus of claims 21 and 32 as discussed above, wherein the primary storage unit comprises a rechargeable battery (See ACKLEY, Fig.6a, Item#326” discloses a rechargeable battery).

Claim(s) 22, 27, 33 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over SATO in view of ACKLEY and in further view of FISHER JR (US 2001/0043050 A1, hereinafter FISHER).
As per claims 22 and 33, SATO and ACKLEY disclose the method and apparatus of claims 21 and 32 as discussed above, however SATO and ACKLEY do not disclose wherein the intermediate storage unit transmits the second electric current to the primary storage unit based on the voltage exceeding the threshold value. 
FISHER discloses an apparatus for an intermittent or variable energy source comprising an intermediate energy source which is charged to a dynamic threshold based on the task or function of the load and the intermediate storage is discharged once it exceeds a threshold representative of the level necessary for the load to operate (See Par.39, discloses “The minimum threshold energy or charge level of the energy storage device 22 that is chosen to trigger the sensor 32 to activate or turn on the energy converter 28, may vary, depending on the type of application. For example, the minimum energy or charge level threshold for the energy storage device 22 needed by the energy converter 28 to operate efficiently enough to power the load 30 may be determined by the power or energy requirements of the load 30 as a way of ensuring that enough stored energy exists in the energy storage device 22 to operate the load 30, if the energy recharge source 24 cannot supply sufficient energy to operate the load 30 by itself.”).
SATO, ACKLEY and FISHER are analogous art since they all deal power supplies comprising harvesters for low current sources.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by SATO and ACKLEY with that of FISHER by setting a minimum threshold based on the load function above which the intermediate storage is discharged for the benefit of ensuring the presence of sufficient charge in the intermediate storage before transferring to load at high efficiency.

As per claims 27 and 37, SATO and ACKLEY disclose the method and apparatus of claims 21 and 32 as discussed above, however SATO and ACKLEY do not disclose wherein the threshold value comprises a voltage range of the intermediate storage unit, the voltage range being between a lower voltage sufficient for efficiently discharging current to the primary storage unit and an upper voltage sufficient for charging of the intermediate storage unit to be inefficient, wherein the threshold value depends upon an efficiency factor of the primary storage unit and the intermediate storage unit.
FISHER discloses an apparatus for an intermittent or variable energy source comprising an intermediate energy source which is charged to a dynamic threshold wherein the threshold value comprises a voltage range of the intermediate storage unit, the voltage range being between a lower voltage sufficient for efficiently discharging current to the primary storage unit and an upper voltage sufficient for charging of the intermediate storage unit to be inefficient, wherein the threshold value depends upon an efficiency factor of the primary storage unit and the intermediate storage unit (See Par.39, discloses “the energy converter 28 is activated only when the energy converter 28 is operating at a minimum desired efficiency level, i.e., when the energy converter 28 converts its input energy on the node 38 to output energy on the node 40 at or above a minimum efficiency level, thereby reducing wasted energy. Since the amount of energy stored in the energy storage device 22 may largely determine the operating efficiency of the energy converter 28, the efficiency level of the energy converter 28 may be heavily influenced by the energy storage capacity of the energy storage device 22, as will described in more detail below” also Par.47, discloses activating the energy transfer only when the voltage exceeds a threshold above which charging is efficient).
SATO, ACKLEY and FISHER are analogous art since they all deal power supplies comprising harvesters for low current sources.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by SATO and ACKLEY with that of FISHER by setting a threshold range in which charging can be done efficiently for benefit of preserving harvested power by providing efficient charging from the intermediate energy storage to the primary storage.

Claim(s) 29-30 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over SATO in view of ACKLEY and in further view of BARUKH (US 2019/0148985 A1, hereinafter BARUKH).
As per claims 29-30 and 39, SATO and ACKLEY disclose the method and apparatus of claims 21 and 32, however SATO and ACKLEY do not disclose wherein the intermediate storage unit comprises a plurality of capacitors and/or supercapacitors, at least a portion of the plurality of capacitors and/or supercapacitors being arranged in series and/or in parallel.
BARUKH discloses an energy harvesting power source comprising an intermediate storage unit comprising a plurality of capacitors and/or supercapacitors, at least a portion of the plurality of capacitors and/or supercapacitors being arranged in series and/or in parallel (See Fig.1, Item#136, discloses a capacitance matrix and Par.52, discloses “Capacitance matrix 136 includes an array of high frequency, high voltage, low-impedance, micro-capacitors 230, mounted in series-parallel arrays forming rectangular matrices for transiently accumulating charge received”).
SATO, ACKLEY and BARUKH are analogous art since they all deal with energy harvesting power supplies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by SATO and ACKLEY with that of BARUKH by substituting the single capacitor disclosed by SATO with the capacitance matrix disclosed by BARUKH for the benefit of changing the amount of energy that can be stored by the intermediate storage.
Claim(s) 31 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over SATO in view of ACKLEY and in further view of TAIMA (US 8,788,110 B2, hereinafter TAIMA).
As per claims 31 and 40, SATO and ACKLEY disclose the method and apparatus of claims 21 and 32, however SATO and ACKLEY do not disclose wherein a quantity of discharge of power from the intermediate storage unit to the primary storage unit depends on a history of energy consumed by the device or the component for the function or the task.
TAIMA discloses an energy management system wherein a quantity of discharge of power from the intermediate storage unit to the primary storage unit depends on a history of energy consumed by the device or the component for the function or the task (See Col.6, lines 32-50).
SATO, ACKLEY and TAIMA are analogous art since they all deal with power sources.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by SATO and ACKLEY with that of TAIMA by controlling the discharging amount based on the history of energy consumed by the device or the component for the function or the task for the benefit of ensuring discharging an appropriate amount to the load to be able to perform its function.
Allowable Subject Matter
Claims 28 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not disclose “wherein the component receives intermittent use at time intervals matching or exceeding a positive multiple of a time constant based on a resistance of charging the intermediate storage unit multiplied by a capacitance of the intermediate storage unit, and wherein the intermediate storage unit is configured to accumulate a voltage over the positive multiple of the time constant that exceeds a charge consumed by an instance of use of the component.” And it would not have been obvious to one of ordinary skill int the art before the effective filing date of the invention to combine the disclosed prior art with other reference to arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AHMED H OMAR/            Examiner, Art Unit 2859 
   
/EDWARD TSO/            Primary Examiner, Art Unit 2859